Citation Nr: 0720842	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  02-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured right distal radius, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1961 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for his service-connected right wrist 
disorder.  An April 2005 rating decision increased the 
veteran's right wrist disorder from noncompensable to 10 
percent disabling.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993). 

This case was previously before the Board and, in December 
2003 and September 2005, it was remanded to the RO for 
further development.  The case has since been returned to the 
Board and is now ready for appellate review.


FINDING OF FACT

The veteran has active range of motion of the right wrist of 
45 degrees of dorsiflexion and 40 degrees of palmar flexion 
with pain; the right wrist disability is not manifested by 
ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for fracture of a right wrist have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, 4.124a, Diagnostic Codes 5214, 5215 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005 and October 
2005; rating decisions in September 2001 and April 2005; a 
statement of the case in September 2002; and a supplemental 
statement of the case in April 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Factual Background

The veteran's service medical records reveal that in 
September 1977 he sustained a comminuted fracture of the 
right distal radius with no nerve or artery involvement.  His 
wrist was casted and, on follow-up evaluation in late 
September 1977, x-rays of the right wrist were interpreted to 
show some shortening of the wrist.  When seen at a service 
department orthopedic clinic in mid October 1977, x-rays of 
the wrist were noted to be satisfactory and physical 
examination was significant for minimal tenderness only.

On VA examination in August 2001, the veteran was noted by 
his examiner to be right hand dominant.  The veteran 
described occasional soreness of the wrist associated with 
bending or carrying.  Physical examination of the right 
distal radius and wrist revealed slight radial displacement 
of the hand.  On range of motion testing, the wrist had 45 
degrees of dorsiflexion and 45 degrees of palmar flexion.  
There was 30 degrees of ulnar deviation and 20 degrees of 
radial deviation.  There was discomfort noted on range of 
motion testing.  The veteran had some tenderness to palpation 
over the dorsal aspect of the distal forearm and wrist 
region.  Supination was 60 degrees on the right, 75 degrees 
on the left.  Pronation was full, bilaterally.  He was able 
to make a good fist in the hand and could oppose the thumb 
with remaining fingertips satisfactorily.  He had normal 
strength of the hand.  Residuals of an old fracture of the 
right distal forearm was the diagnostic impression.  The 
examiner, while again noting that the veteran had some 
discomfort on range of motion testing, added that while pain 
could certainly further limit functional ability with 
increased use, it was not feasible to express the restriction 
in terms of additional limitation of motion as it could not 
be determined with any degree of medical certainty.

On his most recent VA examination in March 2005, the veteran 
informed his examiner that his wrist was "basically the 
same."  He reported that his wrist was a good predictor of 
the weather, noting that he had increased soreness of the 
wrist just before rainy weather set in.  He also reported 
being bothered by activities such as repetitive lifting or 
carrying.  He further reported flare-ups of wrist discomfort 
associated with the onset of rainy weather.  He additionally 
reported generally wearing a splint on the right wrist when 
he had a rather significant flare-up of pain, which occurred 
approximately two to three times a month for about a day or 
so.  

Physical examination of the right wrist revealed no evidence 
of redness.  There was some tenderness to palpation over the 
dorsum of the wrist and slight tenderness over the anatomical 
snuffbox.  On range of motion testing, the veteran had 45 
degrees of dorsiflexion and 40 degrees of palmar flexion.  
There was slight pain on extremes of dorsiflexion.  He had 25 
degrees of ulnar deviation as well as 25 degrees of radial 
deviation.  He demonstrated 60 degrees of supination of the 
right forearm and 85 degrees on the left.  There was no 
additional limitation of motion after repetitive motion.  He 
made a good fist in the hand and could oppose the thumb to 
the remaining fingertips.  He had normal grip strength in the 
hand.  X-rays of the right wrist were interpreted to show a 
minimal old healed fracture deformity of the distal radius 
and very minimal narrowing of the joint spaces with mild 
degenerative change.  There was a questionable non union or 
old fracture of the ulna styloid process.  Healed right wrist 
fracture was the diagnostic impression.  The examiner 
reiterated that the veteran had some slight pain on range of 
motion testing with no additional limitation of motion after 
repetitive motion and flare-ups two to three times a month.  
He further stated that it was not feasible to attempt to 
express the veteran's flare-ups in additional limitation of 
motion as this could not be determined with any degree of 
medical certainty.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994)

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's service-connected fracture of the right wrist 
is currently rated by the RO as 10 percent disabling under 
the provisions of Diagnostic Code 5215, limitation of motion 
of the wrist. Under Diagnostic Code 5215, the maximum rating 
allowed for disability resulting from limitation of motion of 
the wrist is 10 percent. Since the veteran currently receives 
the maximum 10 percent rating, an increased rating under this 
provision is not possible.

The Board has considered whether a higher rating is warranted 
under other diagnostic codes pertinent to the wrist. A higher 
rating is not warranted under Diagnostic Code 5214, ankylosis 
of the wrist.  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure." 
Colayong v. West, 12 Vet App 524 (1999); DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86.  Under 
Diagnostic Code 5214, ankylosis of the wrist, a 30 percent 
disability evaluation is warranted when there is favorable 
ankylosis in 20 to 30 degrees dorsiflexion in the major 
wrist.  A 40 percent disability evaluation is contemplated 
for ankylosis of the major wrist in any other position, 
except favorable.  A 50 percent rating is assigned for 
ankylosis of the major wrist when ankylosis is unfavorable, 
in any degree of palmar flexion, or with ulnar or radial 
deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 5214.

Here, the record contains no objective finding of ankylosis 
(favorable or unfavorable). The veteran has residual motion 
of the left wrist, thus ankylosis has not been demonstrated.  
The March 2005 VA examination reports indicates that while 
the veteran had less than full range of motion of the wrist, 
movement was present in all spheres.

Diagnostic Code 5211, impairment of the ulna, provides for an 
increased rating of 20 percent where the evidence shows 
nonunion of the ulna in the lower half.  38 C.F.R. § 4.71a.  
However, the Bord finds that nonunion of the ulna is not 
shown by the evidence of record.  The March 2005 VA 
examination noted a "questionable nonunion or old fracture of 
the ulna styloid process," but did not definitively 
demonstrate a nonunion of the ulna in the lower half that 
would warrant an increased rating.  The finding was 
questionable and the diagnostic impression was a healed right 
wrist fracture.  The old healed fracture deformity was 
described as minimal in the X-ray report.  The Board notes 
that questionable implies a degree of certainty that is less 
than as likely as not and therefore the doubt in this favor 
cannot be interpreted in the veteran's favor.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Diagnostic Code 5212 is used to rate impairment of the 
radius.  Malunion of the radius with bad alignment warrants a 
10 percent rating.  However, the veteran's wrist disability 
has already been assigned a 10 percent rating.  An increased 
rating of 30 percent would be warranted for nonunion of the 
radius in the lower half with false movement without loss of 
bone substance or deformity.  An increased rating of 40 
percent would be available for nonunion of the radius in the 
lower half with false movement with loss of bone substance of 
one inch (2.5 centimeters) or more and marked deformity.  
38 C.F.R. § 4.71a.

However, the Bord finds that nonunion of the radius is not 
shown by the evidence of record.  The March 2005 VA 
examination noted a "questionable nonunion or old fracture of 
the ulna styloid process," but did not demonstrate a nonunion 
of the radius in the lower half that would warrant an 
increased rating.  The finding was questionable and the 
diagnostic impression was a healed right wrist fracture.  The 
old healed fracture deformity was described as minimal in the 
X-ray report.  The Board notes that questionable implies a 
degree of certainty that is less than as likely as not and 
therefore the doubt in this favor cannot be interpreted in 
the veteran's favor.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

A separate, compensable evaluation under Diagnostic Code 5003 
for x-ray findings of arthritis is also impermissible.  
Diagnostic Code 5003 affords a 10 percent evaluation for each 
major joint affected by degenerative arthritis established by 
X-ray findings and productive of limited motion where 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate code. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  However Note 1 to 
Diagnostic Code 5003 provides that the 10 percent rating 
based on X-ray findings will not be combined with ratings 
based on limitation of motion, such as the veteran's current 
10 percent rating for his right wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

As a general matter, in evaluating musculoskeletal 
disabilities, VA must determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca would 
not result in a higher schedular rating.

In conclusion, the Board finds that a preponderance of the 
evidence is against the veteran's claim for an increased 
rating for residuals of a fracture of the right wrist and the 
claim for an increased rating is denied.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

An increased evaluation for residuals of a fractured right 
distal radius, currently rated 10 percent disabling, is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


